DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 09/06/2022.
Claims 1, 4-11, and 14-20 have been amended and are hereby entered.
Claims 1, 4-11, and 14-20 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments, see Page 9, filed 09/06/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 1, 11, and 16 has been withdrawn.
Applicant's arguments, see Page 9, filed 09/06/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of Claims 1-20 has been withdrawn. Examiner noted that amended independent claims 1 and 11 are integrated into a practical application because the claim limitations use and apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)). 
Applicant's arguments, see Page 9, filed 09/06/2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 9: “None of the reference cited by the Examiner teach identifying a third party delivery vehicle and sending delivery route instructions to the third party vehicle. While the prior art mentions in passing the use of autonomo[us] vehicles (Berdini[s]) and the use of a third party rather than store employees to deliver items (Luhman), none of the references teach a delivery system that not only selects an appropriate third party vehicle for a delivery job but also communicates route information to that vehicle.” Examiner respectfully disagrees because Berdinis teaches a delivery/shipment system for routing and controlling third party autonomous delivery vehicles (e.g. vehicles owned by entities or individuals) for freight (See Paragraph [0029]). In addition, Paragraph [0117] of Berdinis teaches sending delivery route instructions (e.g., sending one or more recommended routes to a carrier device). While Berdinis teaches sending delivery route instructions to the third party vehicle as described above, Luhman teaches determining whether the identified delivery vehicle is associated with the delivery system (e.g. delivery performed by an associate) or is associated with a third party network (See Paragraphs [0048], [0058], and [0063]).
Claim Objections
Claim 8 is objected to because of the following informalities: there is a grammatical error – “the inquiry and, ...” which should recite as “the inquiry, and ...”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al. (US PG Pub. No. 2018/0211217 A1; hereinafter "Berdinis") in view of Luhman et al. (US PG Pub. No. 2018/0341919 A1; hereinafter "Luhman") and Verma et al. (US PG Pub. No. 2018/0260752 A1; hereinafter "Verma").
Regarding Claim 1, Berdinis teaches a method of coordinating item delivery with autonomous vehicles, comprising (See “In another embodiment, a computer-implemented method of arranging shipments of freight by a carrier, can be provided, the method being performed by a computing system... The shipment requests can be assigned to the plurality of trucks such that each shipment is to be executed by a respective truck, and each truck returns to the respective starting location at the end of the specified duration of time. A set of control signals can be provided, over the one or more networks, to a carrier device associated with one or more of the plurality of trucks to control autonomous driving of the one or more of trucks to execute the respective assigned shipment requests.” in Paragraph [0006]): receiving, in a server of a delivery system, a request to transport an item, the request including at least one of a pickup location and a delivery location (See “The shipper devices 10 can be used by shippers to interact with the shipment system 1 and coordinate shipments for the shipper. As an example, a shipper device 10 can transmit, to the shipment system 1, data corresponding to a request for shipment (e.g., referred to herein as a shipment request), which can include information related to a shipment, such as a pickup location, a delivery location, and other characteristics or parameters, such as described with respect to FIG. 2. The shipment system 1 can receive the shipment request ...” in Paragraph [0027], “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025], and “As illustrated in FIG. 7, the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including … location information for the shipment…” in Paragraph [0077]); identifying an autonomous delivery vehicle of a plurality of autonomous delivery vehicles based on a proximity of the autonomous delivery vehicle to the pickup location (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request.” in Paragraph [0077], “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment. For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time …” in Paragraph [0054], and “Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system.” in Paragraph [0029]); when the identified autonomous delivery vehicle is a third party vehicle of the third party network: generating, in the server of the delivery system, a first inquiry to a server of the third party network requesting confirmation that the identified autonomous delivery vehicle will transport the item; receiving a response to the first generated inquiry; and generating a confirmation (See “As shown in FIGS. 1 and 2, the shipment system 1 can communicate with the carrier/dispatcher devices 20, 30 to facilitate the shipment of freight. As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back accepting or refusing the invitation.” in Paragraph [0049], “Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system.” in Paragraph [0029], “FIG. 5 depicts a block diagram of components of an example carrier device 30, in the context of a carrier device that is integral with the vehicle or in communication with vehicle components. As an alternative, the carrier device 30 can receive data from another device coupled to the vehicle, such as a computing system of the vehicle or an electronic logging device (ELD), for example.” in Paragraph [0047], and “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025]) including an identifier of the identified autonomous delivery vehicle (See “In some examples, the carrier/driver devices 20, 30 can interact with components on the truck (or other vehicles) or communicate with a computing system of the truck that interacts with the components. For example, the truck can generate and store data (for example, stored in the data processing module 502 or other memory resource), such as its make, model, and year, and other static data… and/or other characteristics of the vehicle.” in Paragraph [0052]. It can be seen that the carrier/driver devices 20, 30 is capable of generating a confirmation including an identifier of the identified autonomous delivery vehicle.); and delivering the item to the delivery location (See “... shipments can be executed using autonomously driven vehicles (or vehicles with at least some autonomous driving capabilities), which can be coupled to or include a carrier device 30... For example, the vehicle can be driven autonomously by the autonomous driving system 504 ... while still arriving at the delivery location at the delivery time, according to locations, times, and/or road conditions provided through the shipment system 1.” in Paragraph [0106] and “In a further example, these methods can be performed while the freight is carried by the autonomous vehicle while driving autonomously.” in Paragraph [0129]).
Berdinis also teaches passing the routing updated by the vehicle route control component from the delivery system to the third party autonomous delivery vehicle (See “In a further example, one or more recommended routes for executing the shipment request can be transmitted, for example from the shipment system to a carrier device.” in Paragraph [0117] wherein the “one or more recommended routes” is considered to be the “routing updated by the vehicle route control component” since the shipment system 1 can use data from the road information database 140 and the carrier’s preferences to adjust the routes presented to the carrier as described in Paragraph [0096] and also see “In an example of the embodiment, the vehicle can be an autonomous vehicle, and the suggested routes can include an autonomous driving path. A plurality of suggested routes for autonomous driving meeting the route requirements and optimizing the route preference characteristics can be transmitted. A selected route for autonomous driving from the plurality of suggested routes can be received... The freight vehicle can be autonomously driven according to the selected route for autonomous driving.” in Paragraph [0128]).
Although Berdinis teaches the autonomous delivery vehicle as described above, Berdinis does not explicitly teach determining whether the identified autonomous delivery vehicle is associated with the delivery system or is associated with a third party network. However, Luhman teaches determining, in the server of the delivery system, whether the identified ... delivery vehicle is associated with the delivery system or is associated with a third party network (See “The system can perform these operations using a processor which is receiving inputs. For example, the processor may receive a constant stream of inputs associated with jobs, associate schedules/preferences/locations, data associated with delivery of the package through a third party, etc., and execute an algorithm to determine which store associates should receive offers to deliver the package.” in Paragraph [0048], “...the backend 404 can generate a sort call (such as an acknowledge) initiating delivery of the package by either (1) delivery by an associate or (2) delivery by a third party delivery service.” in Paragraph [0058] wherein the “delivery by an associate” is considered to be the “identified delivery vehicle associated with the delivery system”, and “In the event that the offer to deliver the package is not accepted by any of the associates in the store, the backend 404 can automatically arrange to ship the package via a third party delivery service.” in Paragraph [0063]. It can be seen that the backend computer is capable of determining whether the identified delivery vehicle is associated with the delivery system or is associated with a third party network.); when the identified delivery ... vehicle is part of the delivery system: generating a notification to the identified ... delivery vehicle that the pickup location has been added to an itinerary of the identified ... delivery vehicle (See “The system may also push a notification to the associate that they have packages to be picked up for delivery. At a designated time, the associate retrieves the packages selected for delivery and checks them out.” in Paragraph [0042], “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package,...” in Paragraph [0071], and “During the courier's shift at the store, the courier can receive a notification that the packages are ready for pickup 532. When the courier ends their shift at the store, they can proceed to the storage bin where the packages are stored prior to be given to couriers for delivery. The courier, using their mobile device, can scan the packages 534 to identify that they have located the correct package.” in Paragraph [0072]); passing the routing updated by the vehicle route control component from the delivery system to the identified ... delivery vehicle (See “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package,...” in Paragraph [0071]).
Although Berdinis teaches third party autonomous delivery vehicles (e.g. vehicles owned by entities or individuals for freight) as described in Paragraph [0029] autonomously delivering the item to the delivery location (See “... shipments can be executed using autonomously driven vehicles (or vehicles with at least some autonomous driving capabilities), which can be coupled to or include a carrier device 30... For example, the vehicle can be driven autonomously by the autonomous driving system 504 at a speed that optimizes fuel efficiency and reduces wear-and-tear on the vehicle while still arriving at the delivery location at the delivery time, according to locations, times, and/or road conditions provided through the shipment system 1.” in Paragraph [0106] and “In a further example, these methods can be performed while the freight is carried by the autonomous vehicle while driving autonomously.” in Paragraph [0129]), Berdinis does not explicitly teach when the identified delivery autonomous vehicle is part of the delivery system: autonomously delivering the item to the delivery location. However, Luhman teaches when the identified delivery autonomous vehicle is part of the delivery system: ... delivering the item to the delivery location (See “Upon arriving, the associate delivers the package...” in Paragraph [0027] and “The courier grabs the correct package 568 and proceeds to the door of the customer's location.” in Paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis to include determining whether the identified ... delivery vehicle is associated with the delivery system or is associated with a third party network, and when the identified ... delivery vehicle is part of the delivery system: generating a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified ... delivery vehicle, passing the routing, and ... delivering the item to the delivery location, as taught by Luhman, in order to minimize delivery costs by selecting either an associate/employee or a third party delivery service to deliver the packages (See Paragraphs [0013], [0052], and [0082] of Luhman).
Although Berdinis teaches the autonomous delivery vehicle as described above, and Luhman teaches updating routing of the identified ... vehicle based on the delivery location (See “If there are other packages for delivery, the system sends a message to the app updating the route for the next delivery.” in Paragraph [0045] and “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package, ...” in Paragraph [0071]), Berdinis in view of Luhman does not explicitly teach “updating a routing of the identified autonomous vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system”. However, Verma teaches updating a routing of the identified ... vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, ... In a non-limiting embodiment, the route characteristics may include details of the delivery location, ...” in Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis in view of Luhman to include updating a routing of the identified vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Regarding Claim 2, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item (See “The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight. Additionally, the shipment request can include more detailed information such as an identifier (ID) of the shipper or shipper device 10, the content of the freight, the weight and size of the freight, an estimated value of the freight, a required insurance for the freight, equipment required to guarantee the safety of the freight such as stabilizing straps, and other characteristics.” in Paragraph [0034]).
Regarding Claim 3, Berdinis in view of Luhman and Verma teaches all the limitations of Claims 1 and 2 as described above. Berdinis also teaches wherein the transportation constraints for the item include: a size of the item; a weight of the item; environmental constraints of the item; and privacy constraints of the item (See “Additionally, the shipment request can include more detailed information such as ..., the content of the freight, the weight and size of the freight, ..., equipment required to guarantee the safety of the freight such as stabilizing straps, and other characteristics. Further, the shipment request can include other requirements for the shipment such as the need for a refrigerated container, ..., livestock car, ... Further, the shipment request can indicate other unique characteristics of the shipment such as being an oversize load, the presence of hazardous materials, or special security concerns.” in Paragraph [0034]).
Regarding Claim 4, Berdinis in view of Luhman and Verma teaches all the limitations of Claims 1, 2, and 3 as described above. Berdinis also teaches wherein identifying the autonomous delivery vehicle is further based on filtering the plurality of autonomous delivery vehicles according to at least one of the urgency or -2-Application No.: 16/810145priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item (See “An example method for assigning a shipment request using the matching engine 130 is depicted in FIG. 7. As illustrated in FIG. 7, the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including an identifier of the shipper and/or shipper device 10, the freight or shipment information (e.g., type, size, weight, etc.), location information for the shipment, shipment pickup and/or destination date and/or time information, required equipment or truck size data, the entity or person to ship the shipment to, and/or other data. The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed).” in Paragraph [0077] and “In an example of the embodiment, the vehicle can be an autonomous vehicle...” in Paragraph [0128]).
Regarding Claim 5, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the request further includes a selection of the delivery system or the third party network (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements).” in Paragraph [0032] wherein the “indication of preferences for certain carriers” is considered to be the “selection of the delivery system or the third party network”) and wherein identifying the autonomous delivery vehicle is further based on the selection of the delivery system or the third party network (See “Data received from the shipper devices 10, such as shipment requests, shipper preferences, ..., can be stored in a shipment database 110 ... A matching engine 130 can receive information from the shipment database 110 (and/or the shipper device 10) ... and identify one or more carriers that may be suitable for executing individual shipment requests.” in Paragraph [0031]. It can be seen that the matching engine is capable of identifying the delivery vehicle based on the selection of the delivery system or the third party network (e.g. shipper preferences or indication of preferences for certain carriers).)
Regarding Claim 6, Berdinis in view of Luhman and Verma teaches all the limitations of Claims 1 and 5 as described above. Berdinis also teaches wherein when the selection identifies the delivery system (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements).” in Paragraph [0032] wherein the “indication of preferences for certain carriers” is considered to be the “selection of the delivery system”), the identified autonomous delivery vehicle is identified from a first subset of the plurality of autonomous delivery vehicles, the first subset including only autonomous vehicles associated with the delivery system (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed) ... Still further, depending on implementation, the matching engine 130 can also filter for carriers based on other data, such as ... carrier-specific restrictions, etc.” in Paragraph [0077]), and when the selection identifies the third party network (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements)." in Paragraph [0032] wherein the "indication of preferences for certain carriers" is considered to be the "selection of the third party network"), the identified autonomous delivery vehicle is identified from a second subset of the plurality of autonomous delivery vehicles, the second subset including only third party autonomous vehicles associated with the third party network (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed) ... Still further, depending on implementation, the matching engine 130 can also filter for carriers based on other data, such as ... carrier-specific restrictions, etc.” in Paragraph [0077]).
Regarding Claim 7, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein identifying the autonomous delivery vehicle further comprises identifying one or both of the pickup location and the delivery location along a route of the identified autonomous delivery vehicle (See “The road information database 140 can be used by the matching engine 130 to facilitate the determination of appropriate and preferred routes for delivering freight from a pickup location to a delivery location. For example, the shipment system 1 can identify a set of different routes between the pickup and delivery locations, …” in Paragraph [0096]. It can be seen that the shipment system is capable of identifying the pickup and delivery location along a route of the identified autonomous delivery vehicle.)
Regarding Claim 8, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the response includes a rejection indicating that the identified autonomous delivery vehicle rejects the inquiry (See “As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back ... refusing the invitation.” in Paragraph [0049] and “Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system. In examples herein, the carrier/driver device 30 can correspond to a plurality of devices (e.g., a truck driver device, a truck owner device, an autonomous-truck-operating device, and/or other devices), which can be collectively referred to as “carrier” devices in the rest of this application.” in Paragraph [0029]), and further comprising, in response to the received rejection: identifying a second autonomous delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request.” in Paragraph [0077], “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment. For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time ...” in Paragraph [0054], and “Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system.” in Paragraph [0029]); when the second identified autonomous delivery vehicle is associated with the third party network: generating, in the server of the delivery system, a second inquiry to the server of the third party network, requesting confirmation that the second identified autonomous vehicle will transport the item, and receiving a second response to the second generated inquiry (See “As shown in FIGS. 1 and 2, the shipment system 1 can communicate with the carrier/dispatcher devices 20, 30 to facilitate the shipment of freight. As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back accepting or refusing the invitation.” in Paragraph [0049], “Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system.” in Paragraph [0029], “FIG. 5 depicts a block diagram of components of an example carrier device 30, in the context of a carrier device that is integral with the vehicle or in communication with vehicle components. As an alternative, the carrier device 30 can receive data from another device coupled to the vehicle, such as a computing system of the vehicle or an electronic logging device (ELD), for example.” in Paragraph [0047], and “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025]).
Although Berdinis teaches the second autonomous delivery vehicle as described above, Berdinis does not explicitly teach determining whether the second identified autonomous delivery vehicle is associated with the delivery system or is associated with a third party network. However, Luhman teaches determining whether the second identified ... delivery vehicle is part of the delivery system or the third party network (See “The system can perform these operations using a processor which is receiving inputs. For example, the processor may receive a constant stream of inputs associated with jobs, associate schedules/preferences/locations, data associated with delivery of the package through a third party, etc., and execute an algorithm to determine which store associates should receive offers to deliver the package.” in Paragraph [0048], “...the backend 404 can generate a sort call (such as an acknowledge) initiating delivery of the package by either (1) delivery by an associate or (2) delivery by a third party delivery service.” in Paragraph [0058] wherein the “delivery by an associate” is considered to be the “identified delivery vehicle associated with the delivery system”, and “In the event that the offer to deliver the package is not accepted by any of the associates in the store, the backend 404 can automatically arrange to ship the package via a third party delivery service.” in Paragraph [0063]. It can be seen that the backend computer is capable of determining whether the second identified autonomous delivery vehicle is part of the delivery system or is associated with a third party network.); when the second identified ... delivery vehicle is part of the delivery system: generating, in the server of the delivery system, a notification to the second identified ... delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery ... vehicle (See “The system may also push a notification to the associate that they have packages to be picked up for delivery. At a designated time, the associate retrieves the packages selected for delivery and checks them out.” in Paragraph [0042], “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package,...” in Paragraph [0071], and “During the courier's shift at the store, the courier can receive a notification that the packages are ready for pickup 532. When the courier ends their shift at the store, they can proceed to the storage bin where the packages are stored prior to be given to couriers for delivery. The courier, using their mobile device, can scan the packages 534 to identify that they have located the correct package.” in Paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis to include determining whether the second identified ... delivery vehicle is associated with the delivery system or is associated with a third party network and generating a notification to the second identified ... delivery vehicle that the pickup location has been added to an itinerary of the second identified ... delivery vehicle, as taught by Luhman, in order to minimize delivery costs by selecting either an associate/employee or a third party delivery service to deliver the packages (See Paragraphs [0013], [0052], and [0082] of Luhman).
Although Berdinis teaches the second autonomous delivery vehicle as described above, and Luhman teaches updating routing of the identified vehicle based on the delivery location (See “If there are other packages for delivery, the system sends a message to the app updating the route for the next delivery.” in Paragraph [0045] and “When the courier confirms that they will deliver a package 528, the support processes 510 can update the stored route home for the courier to include the drop-off location for the package, ...” in Paragraph [0071]), Berdinis in view of Luhman does not explicitly teach “updating a routing of the identified autonomous vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system”. However, Verma teaches updating a routing of the second identified ... vehicle based on the pickup location and the delivery location (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, ... In a non-limiting embodiment, the route characteristics may include details of the delivery location, ...” in Paragraph [0025]).
 -3-Application No.: 16/810145It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis in view of Luhman to include updating a routing of the identified ... vehicle based on the pickup location and the delivery location in a vehicle route control component of the delivery system, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Regarding Claim 9, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches generating location updates for the identified autonomous delivery vehicle before and after pickup of the item (See “Additionally, the shipment system 1 and/or the carrier device 30 can use data collected from the vehicle's sensors 520 to independently indicate certain activities of the operator. For example, in the context of an autonomous vehicle, the device 30 can record the amount of time that the autonomous vehicle drives itself (fully-autonomous)... For example, the device 30 can store timestamps when certain events occur, ... and vice versa, along with the location information when such events occur, ...” in Paragraph [0071] and “Further, in the context of an autonomous vehicle, in one example, the carrier device 30 can be an integral part of the truck, embedded within the truck's computing system and operating system or as a component of the truck's computing system. In examples herein, the carrier/driver device 30 can correspond to a plurality of devices (e.g., ..., an autonomous-truck-operating device, and/or other devices), which can be collectively referred to as “carrier” devices in the rest of this application... The carrier device 30 can also perform additional functions, such as reporting the current status of the truck (including its current location and condition using resources of the carrier device 30 or through communication with other devices coupled to the truck) ...” in Paragraph [0029]).
Regarding Claim 10, Berdinis in view of Luhman and Verma teaches all the limitations of Claim 1 as described above. Although Berdinis teaches the autonomous delivery vehicle as described above in Claim 1, Berdinis in view of Luhman does not explicitly teach determining a minimum deviation route of the identified autonomous delivery vehicle based on an original route of the identified autonomous delivery vehicle. However, Verma teaches determining a minimum deviation route of the identified ... delivery vehicle based on an original route of the identified ... delivery vehicle (See “The container may be determined based on the monitoring of the plurality of parameters of the plurality of containers 105, details associated with delivery of the new content and amount of route deviation from the pre-defined route by the container for delivery of the new content.” in Paragraph [0025] wherein the “amount of route deviation” is considered to be “the minimum deviation route”, “In an embodiment, the resource management system 101 of the retailer hub 3032 may determine the amount of route deviation the container 3071 may take to pick and deliver the content at the user location 3052.” in Paragraph [0040], and “In an embodiment, containers may be any transporting vehicles associated with the content delivery system.” in Paragraph [0022]) and updating the original route to include the minimum deviation route (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, time taken to traverse the location associated with the delivery of the new content at different time of a day.” in Paragraph [0025]. It can be seen that the resource management system 101 is capable of updating the original route to include the minimum deviation route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis in view of Luhman to include determination of minimum deviation route based on the original route and update to the original route, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Claims 11-20 are system claims corresponding to method Claims 1-10. All of the limitations in Claims 11-20 are found reciting the same scopes of the respective limitations in Claims 1-10. Accordingly, Claims 11-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-10, respectively set forth above. Additionally, Berdinis teaches a system for coordinating item delivery, the system comprising: a user interface of a delivery system configured to …; a processor circuit of the delivery system configured to: (See “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers, using stored instructions executable by one or more processors of the set of computing systems.” in Paragraph [0025] and “The various illustrative steps, components, and computing systems (such as devices, databases, interfaces, and engines) described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein.” in Paragraph [0193]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/28/2022